Exhibit 99.2 COMPUWARE CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS On October 31, 2014, Compuware Corporation (the “Company”) completed its distribution of its shares in Covisint Corporation (“Covisint”). The accompanying unaudited pro forma consolidated financial statements of Compuware Corporation and its subsidiaries (collectively, the “Company”, Compuware”, “we”, “our” and “us”) were derived from the Company’s historical consolidated financial statements and contain the required unaudited pro forma condensed consolidated balance sheet of the Company as of June 30, 2014, and the unaudited pro forma consolidated statements of operations for the fiscal years ended March 31, 2012, 2013 and 2014 and for the three months ended June 30, 2014. In connection with the distribution, we intend to proportionately adjust the exercise prices of outstanding options to purchase shares of the Company to maintain the aggregate intrinsic value of such options as of the date of the distribution, pursuant to the terms of these awards. The adjustment will result in the reduction of the per share exercise price of each Option by an amount equal to the product of the Covisint share value (determined by averaging the daily volume weighted average trading price of Covisint on October 30th, October 31st, November 3rd and November 4th), multiplied by the distribution ratio of 0.14025466 (the “Exercise Price Reduction”). The actual Exercise Price Reduction will not be determined until after the NASDAQ market close on November 4th. As a result of this modification, we expect to record additional stock compensation expense related to these awards during the three months ending December 31, 2014 for vested awards and over the remaining vesting period for unvested awards. We do not expect these charges to have a material impact on our financial position, results of operations or cash flows and these charges are not reflected in the Pro Forma Consolidated Financial Statements presented herein. The following unaudited pro forma consolidated financial statements are furnished for informational purposes only and do not purport to reflect the Company’s financial position and results of operations had the disposition occurred on the date as indicated above. Further, these financial statements are not necessarily indicative of the Company’s future financial position and future results of operations and should be read in conjunction with the accompanying notes and with the historical consolidated financial statements of the Company and related notes thereto included in its Annual Report on Form 10-K for the year ended March 31, 2014 and its Quarterly Report on Form 10-Q for the three months ended June 30, 2014, both filed with the Securities and Exchange Commission. The unaudited pro forma consolidated statements of operations give effect to the disposition by removing the results of the Covisint subsidiary as if the disposition had occurred as of April 1, 2011 and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma consolidated financial information. The unaudited pro forma condensed consolidated balance sheet reflects the disposition of Covisint as if it had occurred on June 30, 2014. The pro forma adjustments are based on the best information available and assumptions that management believes are factually supportable. COMPUWARE CORPORATION AND SUBSIDIARIES Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2014 (Unaudited, In Thousands) ASSETS As Reported Pro Forma Adjustments Pro Forma (a) (c) CURRENT ASSETS: Cash and cash equivalents $ $ ) $ $ Accounts receivable, net ) Deferred tax asset, net ) Income taxes refundable - Prepaid expenses and other current assets ) (b) Total current assets ) - PROPERTY AND EQUIPMENT, LESS ACCUMULATED DEPRECIATION AND AMORTIZATION ) CAPITALIZED SOFTWARE AND OTHER INTANGIBLE ASSETS, NET ) ACCOUNTS RECEIVABLE - GOODWILL ) DEFERRED TAX ASSET, NET ) ) OTHER ASSETS ) TOTAL ASSETS $ $ ) $ ) $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ ) $ $ Accrued expenses ) (b) Income taxes payable ) Deferred revenue ) Total current liabilities ) DEFERRED REVENUE ) ACCRUED EXPENSES ) DEFERRED TAX LIABILITY, NET Total liabilities ) SHAREHOLDERS' EQUITY: Compuware shareholders' equity ) ) Non-controlling interest ) - Total shareholders' equity ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ ) $ ) $ See notes to consolidated financial statements. COMPUWARE CORPORATION AND SUBSIDIARIES Pro Forma Statement of Operations Year Ended March 31, 2012 (Unaudited, In Thousands, Except Per Share Data) As Reported Results of Operations of Divested Business Pro Forma REVENUES: (d) Software license fees $ $
